            Case 1:18-cv-00461-SAG Document 60 Filed 03/13/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

JEFF HULBERT, et al.                            *

                Plaintiffs,                     *

       v.                                       *         Case No. 1:18-cv-00461-SAG

SGT. BRIAN T. POPE, et al.                      *

                Defendants.                     *

*      *        *        *         *    *   *     *    *    *                   *          *          *
                                   DEFENDANTS’ STATUS REPORT

       Defendants, Sgt. Brian T. Pope and Col. Michael Wilson, hereby submit this Status Report

in accordance with this Court’s order on March 10, 2020, see ECF 59, which directed the

defendants “to submit a status report on or before March 13, 2020, providing the Court with an

update on the process and timing for acquisition of their requested software.”

       The State’s initial request to procure e-discovery software was approved on or about March

11, 2020. The State then submitted a request for funding for the software. That request was

informally approved on March 12, 2020. Getting formal approval could take additional time

because of the State’s transition to mandatory telework.              See Governor’s Order, For the

Implementation of Elevated Level II of Pandemic Flu and Other Infectious Diseases Attendance

and   Leave     Policy       for   Executive   Branch     State     Employees   (March         12,    2020),

https://governor.maryland.gov/wp-content/uploads/2020/03/Elevated-Level-II.pdf;                 see       also

Coronavirus     Disease        Information,    Elevated     Level     II   –    Flexible       Operations,

https://dbm.maryland.gov/employees/Pages/COVID19.aspx.

       Knowing that it had been informally approved, defendants began review and negotiation

of a contract on March 13, 2020. The parties to the contract have nearly agreed on the language
            Case 1:18-cv-00461-SAG Document 60 Filed 03/13/20 Page 2 of 3



for the contract. It is anticipated that a contract will be ready for signature early next week.

Defendants are optimistic that signatures to the contract could be secured by the end of next week.1

Defendants anticipate having access to the software within 24 hours of securing an executed

contract.



Respectfully submitted,

Brian E. Frosh                                        Brian E. Frosh
Attorney General of Maryland                          Attorney General of Maryland

/s/ John C. Fredrickson                               /s/ James N. Lewis
_________________________                             _________________________
John C. Fredrickson                                   James N. Lewis
Federal Bar No. 02566                                 Federal Bar No. 30220
Assistant Attorney General                            Assistant Attorney General
Department of General Services                        Office of the Attorney General
301 West Preston Street, Suite 1304                   200 Saint Paul Place, 20th Floor
Baltimore, Maryland 21201                             Baltimore, Maryland 21202
john.fredrickson@maryland.gov                         jlewis@oag.state.md.us
(410) 767-1825                                        (410) 576-7005
(410) 333-7654 (facsimile)                            (410) 576-6955 (facsimile)

Attorneys for Defendant                               Attorneys for Defendant
Col. Michael Wilson                                   Sgt. Brian T. Pope




       1
          In light of the public health pandemic, it is possible that circumstances will have changed,
perhaps dramatically, by that time. In particular, finding an authorized person who can sign for
the State could be a challenge depending on staffing. It is possible that this rapidly evolving
situation would complicate the State’s ability to secure an executed contract. If such complications
arise, a supplemental status report will be filed.
                                                  2
          Case 1:18-cv-00461-SAG Document 60 Filed 03/13/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on 13th day of March, 2020, a copy of the foregoing status report was served

by CM/ECF on:

Cary Johnson Hansel, III, Esquire
Federal Bar No. 14722
cary@hansellaw.com
Erienne Sutherell, Esquire
Federal Bar No. 20095
esutherell@hansellaw.com
Justin Stefanon, Esquire
Federal Bar No. 20087
jstefanon@hansellaw.com
HANSEL LAW, P.C.
2514 North Charles Street
Baltimore, Maryland 21218
Attorneys for Plaintiffs



                                            /s/ James N. Lewis
                                            ______________________________________
                                            James N. Lewis




                                                3
